Case 5:20-cv-02155-LHK Document 121-4 Filed 09/14/20 Page 1 of 10




       EXHIBIT 3
9/13/2020                Case 5:20-cv-02155-LHK Document  121-4
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 2 of 10




            Zoom Privacy Statement
            Last updated: July 2020



            What this Statement Covers

            Supplementary Informa on

               Applying for a Job at Zoom

               Your California Privacy Rights

               Zoom for Government

               Zoom and Children

               Zoom App Marketplace & Other Sites, Mobile Applica ons and Services

            Personal Data We Process & How We Use It

            How We Share Personal Data

            Data Subject Privacy Rights and Choices

            European Privacy Rights

            Interna onal Transfers

            Reten on

            Security

            How to Contact Us

            Change Log



            Zoom Video Communica ons, Inc., and its subsidiaries, aﬃliates and parent companies (“Zoom”, “we”, “us” or “our”) is commi ed to protec ng your privacy
            and ensuring you have a posi ve experience when you use our video conferencing and communica on services (the “Services”), visit our webpages, interact
            with us on social media, or a end a Zoom sponsored event oﬄine or online.

            This Statement explains Zoom’s prac ces when we process your “personal data,” which is informa on that relates to an iden ﬁed or iden ﬁable individual.
            To “process” or “processing” means any use of personal data including, transferring, collec ng, recording, storing, using, analyzing, combining, disclosing or
            dele ng it.

            This Statement may be updated periodically. If we plan to make any material changes to the way we handle personal data as described here, we will no fy
            you by pos ng an updated version of this Statement on our website. Changes to this Statement are summarized in our Change Log. We may supplement this
            Statement with “just-in- me” no ces, or other disclosures contained within or in connec on with the provision of the Services, which may describe in more
            detail our data collec on, use and sharing prac ces. Unless we say otherwise, such supplemental privacy statements will govern how we may process the
            informa on in the context of the speciﬁc product or service.


            What this Statement Covers
            This Statement applies to the personal data we process as a data controller, that is, as the party that determines what data to collect and why. You provide
            some of this data directly, and we get some of it by collec ng data about your interac ons, use, and experiences with the Services. The data we collect
            depends on the context of your interac ons with Zoom and the choices you make, including the products and features you use. We also obtain data about
          To opt out of Zoom making certain portions of your information relating to cookies available to third parties or Zoom’s use of your information in connection with
            you from third par es.
          similar advertising technologies or to opt out of retargeting activities which may be considered a “sale” of personal information under the California Consumer
            WhenAct
          Privacy   you(CCPA)
                        use Zoom’s   Services
                                please        through
                                       click the      a Zoom
                                                 “Opt-Out”     account
                                                           button below.holder, such as your employer or school, the processing of your personal data is determined and
            administered
          Privacy          by that account holder under its privacy policies. If you have ques ons about how and why your personal data is collected, the legal basis for
                   Policy (https://web.archive.org/web/20200624204420/https://www.zoom.us/privacy)
            processing, or requests regarding your personal data, please refer to the account holder’s privacy statement and direct your inquiries to the account holder or
            its administrator.
 Skip to main content                                                                                                                     Accept     Opt-Out      More Info


https://web.archive.org/web/20200701131636/https://zoom.us/privacy                                                                                                             1/9
9/13/2020                 Case 5:20-cv-02155-LHK Document  121-4
                                                   ZOOM PRIVACY     Filed 09/14/20
                                                                STATEMENT - Zoom   Page 3 of 10
            Supplementary Informa on
            Applying for a Job at Zoom
            Please see our Applicant Privacy Statement (/web/20200701131636/h ps://zoom.us/docs/en-us/applicant-privacy-statement.html) for supplemental
            informa on on the personal data we process in connec on with our recrui ng eﬀorts.


            Your California Privacy Rights
            If you are a resident of the State of California, this Privacy Statement is supplemented by our California Privacy Rights Statement
            (/web/20200701131636/h ps://zoom.us/docs/en-us/ca-privacy-rights.html) that explains your California privacy rights and how you can exercise these
            rights.


            Zoom for Government
            The following sec on on Zoom for Government (ZfG) supplements this Privacy Statement. Where terms diﬀer, this sec on takes precedence.

            ZfG is hosted in the United States in a separate cloud authorized by FedRAMP and is accessible by way of a separate website (www.zoomgov.com
            (h ps://web.archive.org/web/20200701131636/h p://www.zoomgov.com/)). If you use the ZfG service:

                  All data collected about you while using the ZfG service or the ZfG website is stored in the United States of America;
                  Your data is only processed by Zoom in accordance with FedRAMP “moderate impact level” control standards;
                  The sec ons in this Statement related to data handling outside the United States do not apply to the personal data collected by Zoom about you in
                  connec on with your use of the ZfG service or ZfG website;
                  With regard to the Zoom App Marketplace, we do not allow third par es to use any personal data obtained from us for their own purposes, unless it is
                  with your consent (e.g. when you download an app from the Zoom for Government Marketplace: h ps://marketplace.zoomgov.com/
                  (h ps://web.archive.org/web/20200701131636/h ps://marketplace.zoomgov.com/)).


            Zoom and Children
            Zoom does not knowingly allow children under the age of 16 to sign up for their own accounts. Primary and secondary schools or districts register to use
            Zoom’s video communica ons pla orm through a “K-12/Primary and Secondary Account.” Please see Zoom’s K-12/Primary and Secondary Privacy
            Statement (h ps://web.archive.org/web/20200701131636/h ps://zoom.us/docs/en-us/schools-privacy-statement.html) for addi onal informa on. Where
            terms diﬀer, as with the limita ons on adver sing in K-12 Accounts, the K-12/Primary and Secondary Privacy Statement takes precedence.


            Zoom App Marketplace & Other Sites, Mobile Applica ons and Services
            This Privacy Statement does not apply to any third-party applica ons or so ware that you elect to add to the Services (“Third Party Services”), or any other
            third-party websites, mobile applica ons, or online products, services or businesses you may access from the Services. When you download an App from the
            Zoom App Marketplace, for example, the app publisher provides its own terms of service, privacy policy and support informa on. Please review that
            informa on carefully.


            Personal Data We Process & How We Use It
            The table below describes Zoom’s processing of personal data as a data controller.

              Personal Data Processing


                                                                                                                                                  Legal Basis

                                                                                                                                                  [Applies only in the EEA,
              Types of Personal Data                                                       How We Get It          What we do with it              and only within the
                                                                                                                                                  meaning of the EU’s
                                                                                                                                                  General Data Protec on
                                                                                                                                                  Regula on (GDPR)]




         To opt out of Zoom making certain portions of your information relating to cookies available to third parties or Zoom’s use of your information in connection with
         similar advertising technologies or to opt out of retargeting activities which may be considered a “sale” of personal information under the California Consumer
         Privacy Act (CCPA) please click the “Opt-Out” button below.
         Privacy Policy (https://web.archive.org/web/20200624204420/https://www.zoom.us/privacy)


 Skip to main content                                                                                                                  Accept     Opt-Out        More Info


https://web.archive.org/web/20200701131636/https://zoom.us/privacy                                                                                                            2/9
9/13/2020                Case 5:20-cv-02155-LHK Document  121-4
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 4 of 10
             Personal Data Processing


                                                                                                                                                  Legal Basis

                                                                                                                                                  [Applies only in the EEA,
             Types of Personal Data                                                        How We Get It          What we do with it              and only within the
                                                                                                                                                  meaning of the EU’s
                                                                                                                                                  General Data Protec on
                                                                                                                                                  Regula on (GDPR)]



             Account User Data                                                             From the free                 Enroll you in the               Contract
             Informa on we collect when you register for a free Zoom Account, such         Zoom Account                  Services                        Legi mate
             as:                                                                           registrant                    Display your user               Interests
                   Date of birth (for age-veriﬁca on purposes only, Zoom does not                                        avatar to mee ng
                   retain or use this informa on for any other purpose)                                                  par cipants.
                   First Name                                                                                            Provide you with
                   Last Name                                                                                             support
                   Phone (op onal)                                                                                       Send marke ng
                   Email                                                                                                 communica ons,
                   Language preference                                                                                   where permi ed
                   User IDs and Password (if Single Sign On is not used)                                                 Provide
                   Proﬁle Picture for avatar (op onal)                                                                   announcements
                   Department (op onal)                                                                                  related to so ware
                   Mee ng schedule                                                                                       updates, upgrades,
                                                                                                                         and system
                                                                                                                         enhancements
                                                                                                                         Run opt-in contests,
                                                                                                                         sweepstakes or
                                                                                                                         other promo onal
                                                                                                                         ac vi es
                                                                                                                         Provide you with
                                                                                                                         Zoom event
                                                                                                                         informa on and
                                                                                                                         oﬀers from us or
                                                                                                                         Zoom event co-
                                                                                                                         sponsors


             Paid Account Holder Data                                                      From the Paid                 Create a Zoom                   Contract
             Informa on we collect for a Paid Zoom Account, such as:                       Zoom Account                  Account                         Legi mate
                   Zoom Account User Data (listed above)                                   registrant                    Provide Zoom                    Interests
                   Billing name                                                                                          services
                   Billing phone                                                                                         Respond to requests
                   Billing address                                                                                       for support
                   Payment method                                                                                        Send marke ng
                   Company Name (if applicable)                                                                          communica ons,
                   Employee count (if applicable)                                                                        where permi ed
                                                                                                                         Provide
                                                                                                                         announcements
                                                                                                                         related to so ware
                                                                                                                         updates, upgrades,
                                                                                                                         and system
                                                                                                                         enhancements




         To opt out of Zoom making certain portions of your information relating to cookies available to third parties or Zoom’s use of your information in connection with
         similar advertising technologies or to opt out of retargeting activities which may be considered a “sale” of personal information under the California Consumer
         Privacy Act (CCPA) please click the “Opt-Out” button below.
         Privacy Policy (https://web.archive.org/web/20200624204420/https://www.zoom.us/privacy)


 Skip to main content                                                                                                                  Accept     Opt-Out        More Info


https://web.archive.org/web/20200701131636/https://zoom.us/privacy                                                                                                            3/9
9/13/2020                Case 5:20-cv-02155-LHK Document  121-4
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 5 of 10
             Personal Data Processing



                                                                                                                                                   Legal Basis

                                                                                                                                                   [Applies only in the EEA,
             Types of Personal Data                                                        How We Get It          What we do with it               and only within the
                                                                                                                                                   meaning of the EU’s
                                                                                                                                                   General Data Protec on
                                                                                                                                                   Regula on (GDPR)]



             Opera on Data                                                                 Automa cally                  Facilitate the                   Contract
             Technical informa on from Zoom’s so ware or systems hos ng the                through use of                delivery and                     Legi mate
             Services, and from the systems, applica ons and devices that are used to      the Services                  op miza on of the                interests
             access the Services, such as:                                                                               Services                         Protect vital
                   Conﬁgura on Data: informa on about the deployment of Zoom                                             Monitor                          interests
                   Services and related environment informa on.                                                          performance of our               Legal
                   Mee ng metadata: metrics about when and how mee ngs were                                              data centers and                 compliance
                   conducted.                                                                                            networks
                   Feature Usage Data: informa on about if and how Service features                                      Provide Account
                   were used.                                                                                            dashboards and
                   Performance Data: metrics related to how the Services perform.                                        reports
                   Service Logs: informa on on system events and states.                                                 Provide support
                                                                                                                         Maintain the
                                                                                                                         security of our
                                                                                                                         infrastructure and
                                                                                                                         Services
                                                                                                                         Administer our
                                                                                                                         disaster recovery
                                                                                                                         plans and policies
                                                                                                                         Detect, inves gate
                                                                                                                         and stop fraudulent,
                                                                                                                         harmful,
                                                                                                                         unauthorized or
                                                                                                                         illegal ac vity (“fraud
                                                                                                                         and abuse
                                                                                                                         detec on”)
                                                                                                                         Conﬁrm compliance
                                                                                                                         with contractual
                                                                                                                         obliga ons
                                                                                                                         Comply with legal
                                                                                                                         obliga ons
                                                                                                                         Create anonymized
                                                                                                                         and/or aggregated
                                                                                                                         data used to
                                                                                                                         improve our
                                                                                                                         products and for
                                                                                                                         other lawful
                                                                                                                         business purposes


             Support and Feedback Data, such as:                                           Directly from a               Respond to requests              Contract
                  Support Data: informa on that has been provided by a customer to         Zoom user                     for support                      Legi mate
                  Zoom or is otherwise processed in connec on with support                                               Conduct                          interests
                  ac vi es such as support chats or calls (including recordings of                                       anonymized,
                  those calls) and Service support ckets.                                                                aggregated analy cs
                  Survey Data: feedback from in-service Survey data relates to a                                         to improve
                  customer’s Net Provider Score (“NPS”) and other similar in-Service                                     performance
                  surveys or feedback in rela on to use of the relevant Services.




         To opt out of Zoom making certain portions of your information relating to cookies available to third parties or Zoom’s use of your information in connection with
         similar advertising technologies or to opt out of retargeting activities which may be considered a “sale” of personal information under the California Consumer
         Privacy Act (CCPA) please click the “Opt-Out” button below.
         Privacy Policy (https://web.archive.org/web/20200624204420/https://www.zoom.us/privacy)


 Skip to main content                                                                                                                   Accept     Opt-Out        More Info


https://web.archive.org/web/20200701131636/https://zoom.us/privacy                                                                                                             4/9
9/13/2020                Case 5:20-cv-02155-LHK Document  121-4
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 6 of 10
             Personal Data Processing


                                                                                                                                                       Legal Basis

                                                                                                                                                       [Applies only in the EEA,
             Types of Personal Data                                                           How We Get It          What we do with it                and only within the
                                                                                                                                                       meaning of the EU’s
                                                                                                                                                       General Data Protec on
                                                                                                                                                       Regula on (GDPR)]



             Approximate Loca on (e.g., nearest city or town)                                 Automa cally                  Connect you to the                Contract
                                                                                              through your use              nearest data center               Legi mate
                                                                                              of the Services               Comply with privacy               interests
                                                                                                                            and other laws – for              Legal
                                                                                                                            example, so we can                obliga on
                                                                                                                            provide you with the
                                                                                                                            right no ces for
                                                                                                                            your area
                                                                                                                            Suggest choices
                                                                                                                            such as language
                                                                                                                            preferences
                                                                                                                            Monitor
                                                                                                                            performance of our
                                                                                                                            data centers and
                                                                                                                            networks
                                                                                                                            Route support
                                                                                                                            requests


             Persistent Iden ﬁers on Marke ng Pages                                           Automa cally                  Analyze how our                   Consent
             Data collected through the use of cookies and pixels from tools (such as         from our                      website is used so                Legi mate
             Google Analy cs and                                                              Marke ng Pages                we can improve your               Interests
             Google Ads), such as:                                                            and other online              experience
                    Internet protocol (IP) addresses,                                         services                      Complete orders and
                    Browser type,                                                                                           remember your
                    Internet service provider (ISP),                                                                        se ngs
                    Referrer URL,                                                                                           Iden fying language
                    Exit pages, the ﬁles viewed on our marke ng sites (e.g., HTML                                           preferences
                    pages, graphics, etc.),                                                                                 Evaluate the success
                    Opera ng system, and                                                                                    of our Marke ng
                    Date/ me stamp                                                                                          campaigns
                                                                                                                            Marke ng, including
             approximate loca on (e.g., nearest city or town)Please see our Cookie
                                                                                                                            facilita ng tailoring
             Policy
                                                                                                                            of adver sing you
             (h ps://web.archive.org/web/20200701131636/h ps://zoom.us/cookie-
                                                                                                                            see when you are on
             policy) for more detail.
                                                                                                                            other online services


             Persistent Iden ﬁers on Product Pages                                            Automa cally                  Provide the Service               Contract
             These are third-party cookies that are necessary for technical support           when you use the              Provide Technical                 Legi mate
             and to deliver the service. Please see our Cookie Policy                         Services from                 Support                           Interests
             (h ps://web.archive.org/web/20200701131636/h ps://zoom.us/cookie-                your web
             policy) for more detail.                                                         browser

             Marke ng Data                                                                    From Third                    Marke ng ac vi es                 Legi mate
                  Data enrichment services (only in connec on with Marke ng                   Par es and public             Sending marke ng                  Interests
                  Pages)                                                                      sources                       communica ons
                  Email marke ng lists (where permi ed under applicable law)                                                Providing tailored
                                                                                                                            informa on about
                                                                                                                            our Services


              Zoom sponsored or co-sponsored Event A endee informa on                           From you or the                Communicate with                Contract
                    Event tle & details                                                         party responsible              you about the event             Consent
                    Name                                                                        for registering                Run opt-in contests,            Legi mate
                    Email address                                                               you for a Zoom                 sweepstakes or                  interests
                    Employer (if applicable)                                                    sponsored event                other promo onal
         To opt out of
                    JobZoom
                         Title making   certain portions of your information relating to cookies available to third parties or Zoom’s
                               (if applicable)                                                                                 ac vi esuse of your information in connection with
         similar advertising technologies or to opt out of retargeting activities which may be considered a “sale” of personal      information
                                                                                                                               Provide  you withunder the California Consumer
         Privacy Act (CCPA) please click the “Opt-Out” button below.                                                           informa on and
         Privacy Policy (https://web.archive.org/web/20200624204420/https://www.zoom.us/privacy)                               oﬀers from us or
                                                                                                                            event co-sponsors
 Skip to main content                                                                                                                      Accept      Opt-Out        More Info
            Customer Content
https://web.archive.org/web/20200701131636/https://zoom.us/privacy                                                                                                                  5/9
9/13/2020                Case 5:20-cv-02155-LHK Document  121-4
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 7 of 10
            Customer content is the “in-session” informa on you give us directly through your use of the Services, such as ﬁles, chat logs, and transcripts, and any other
            informa on you may upload while using the Services. Zoom uses customer content only in connec on with providing the Services – we do not monitor, sell
            or use customer content for any other purposes.

            We do not control the ac ons of anyone with whom you or any other Service user may choose to share informa on. Therefore, we cannot and do not
            guarantee that any customer content you or any user provides to the Services will not be viewed by unauthorized persons. Nor can Zoom control the
            informa on a user may choose to share during a mee ng. Although Zoom account holders can set privacy op ons that limit access to certain areas of the
            Services, please be aware that no security measures are perfect or impenetrable and that we are not responsible for circumven on of any security measures
            contained on the Services. You should be cau ous about the access you provide to others when using the Services, and the informa on you choose to share
            when using the Services.

            Zoom’s Product and Marke ng Pages
            Zoom generally processes personal data in two diﬀerent manners using its websites and apps. First, Zoom processes personal data it obtains from the
            webpages or mobile applica on interfaces that Zoom uses to provide its Services, such as the landing page a user sees a er clicking on a link to join a
            mee ng (Zoom’s “Product Pages”). Product Pages also include webpages and links that are only accessible to a Zoom account holder a er they login to their
            Zoom account. Product Pages serve only third-party cookies that are necessary for technical support and to deliver the service. There are no interest-based
            adver sing cookies on Product Pages.

            Second, Zoom processes personal data obtained from its webpages that are accessible without logging in to a Zoom account (Zoom’s “Marke ng Pages”).
            Marke ng Pages, such as www.zoom.us, are designed to encourage sales of Zoom subscrip ons. They tell you about our product, plans, and pricing,
            features, and other related informa on.

            Like many companies, we use adver sing services that try to tailor online ads to your interests based on informa on collected via cookies and similar
            technologies on our Marke ng Pages. This is called interest-based adver sing. You can get more informa on and opt-out of the use of cookies on our
            Marke ng Pages by clicking the Do Not Sell My Personal Informa on link in the footer of this webpage. You will need to set your preferences from each
            device and each web browser from which you wish to opt-out. This feature uses a cookie to remember your preference, so if you clear all cookies from your
            browser, you will need to re-set your se ngs. For more informa on regarding cookies or similar technologies, please review our Cookie Policy
            (h ps://web.archive.org/web/20200701131636/h ps://zoom.us/cookie-policy).

            Our Referral Program

            You can use our referral program to tell others about Zoom. When you do, you will be asked to provide that person’s name and email so that we can contact
            them. We rely on you to make sure the person you are referring to us has agreed to be contacted by us. We will send a one- me email invi ng them to visit a
            Marke ng Page. Unless that person says they want to hear more, we will only use their name and email address to send this one- me email and to maintain
            an ac vity log of our referral program where permi ed by law.


            How We Share Personal Data
            We only share personal data with companies, organiza ons or individuals outside of Zoom when one of the following circumstances applies:

            With Consent
            We may share personal data with companies, organiza ons, individuals outside of Zoom and others when we have consent from an individual (as applicable).

            With Zoom Partners
            If Zoom received your personal data from a third-party partner and you become a Customer, Zoom may disclose select personal data to that partner or their
            designee for the purpose of the partnership agreement; for example, to reward a referral partner from a co-sponsored event. Zoom’s partners have
            contractually agreed to comply with appropriate privacy and security obliga ons.

            For corporate transac ons
            We may share personal data with actual or prospec ve acquirers, their representa ves and other relevant par cipants in, or during nego a ons of, any sale,
            merger, acquisi on, restructuring, or change in control involving all or a por on of Zoom’s business or assets, including in connec on with bankruptcy or
            similar proceedings.

            For sub-processing
            We provide personal data to sub-processors or services providers to help us provide the Services and for Zoom’s business purposes. Examples include public
            cloud storage vendors, carriers, payment processor, and service provider for managing customer support ckets. Zoom contractually prohibits sub processors
            from using the personal data for any reason other than to provide the contracted-for services and Zoom contractually requires sub-processors to comply
            with all appropriate privacy and security requirements. Please ﬁnd a list of Zoom’s sub-processors at h ps://zoom.us/subprocessors
            (h ps://web.archive.org/web/20200701131636/h ps://zoom.us/subprocessors)

            For legal reasons
            We share personal data with companies, organiza ons or individuals outside of Zoom if we have a good-faith belief that access, use, preserva on or
            disclosure of the informa on is reasonably necessary to:

                          meet any applicable law or respond to valid legal process, including from law enforcement or other government agencies.
                          enforce applicable Terms of Service, including inves ga on of poten al viola ons.
                          detect, prevent, or otherwise address fraud, security or technical issues.
                          protect against harm to the rights, property or safety of Zoom, our users or the public as required or permi ed by law, including to help prevent
                          the loss of life or serious injury of anyone.
         To opt out of Zoom making certain portions of your information relating to cookies available to third parties or Zoom’s use of your information in connection with
         similar advertising technologies or to opt out of retargeting activities which may be considered a “sale” of personal information under the California Consumer
         Privacy  Act informa
           For more   (CCPA) please
                                on about click thewe
                                             data  “Opt-Out”
                                                     disclosebutton  below.to requests from law enforcement and other government agencies, please see our Guidelines for
                                                              in response
         Privacy  Policy (https://web.archive.org/web/20200624204420/https://www.zoom.us/privacy)
           Government     Requests [insert hyperlink].


            Data Subject Privacy Rights and Choices
 Skip to main content                                                                                                                   Accept     Opt-Out      More Info


https://web.archive.org/web/20200701131636/https://zoom.us/privacy                                                                                                            6/9
9/13/2020                Case 5:20-cv-02155-LHK Document  121-4
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 8 of 10
            Right to Correct or Update Your Informa on
            If you would like to correct or update informa on that you have provided to us, please logon to www.zoom.us and update your proﬁle.

            Marke ng Communica ons
            You may receive marke ng email communica ons from us where permissible. If you would like to stop receiving these communica ons, you can update your
            preferences by using the “Unsubscribe” link found in those emails.


            European Privacy Rights
            If you reside in the European Economic Area, you may have the right to exercise certain privacy rights available to you under applicable laws. We will process
            your request in accordance with applicable data protec on laws. We may need to retain certain informa on for record-keeping purposes or to complete
            transac ons that you began prior to reques ng any dele on.

                  Right not to provide consent or to withdraw consent. We may seek to rely on your consent in order to process certain personal data. Where we do so,
                  you have the right not to provide your consent or to withdraw your consent at any me. This does not aﬀect the lawfulness of the processing based
                  on consent before its withdrawal.
                  Right of access and/or portability. You may have the right to access the personal data that we hold about you and, in some limited circumstances,
                  have that data provided to you so that you can provide or “port” that data to another provider.
                  Right of erasure. In certain circumstances, you may have the right to the erasure of personal data that we hold about you (for example if it is no longer
                  necessary for the purposes for which it was originally collected).
                  Right to object to processing. You may have the right to request that Zoom stop processing your personal data and/or to stop sending you marke ng
                  communica ons.
                  Right to rec ﬁca on. You may have the right to require us to correct any inaccurate or incomplete personal informa on.
                  Right to restrict processing. You may have the right to request that we restrict processing of your personal data in certain circumstances (for example,
                  where you believe that the personal data we hold about you is not accurate or lawfully held).
                  Right to lodge a complaint to your local Data Protec on Authority. If you are an EEA resident, you have the right to complain to a data protec on
                  authority (h ps://web.archive.org/web/20200701131636/h ps://edpb.europa.eu/about-edpb/board/members_en) about our collec on and use of
                  your personal data.

            How to Exercise Your Rights
            To exercise any of the rights above, email us at privacy@zoom.us (h ps://web.archive.org/web/20200701131636/mailto:privacy@zoom.us). You may also
            submit a request to the following address:

            Zoom Video Communica ons, Inc.

            A en on: Data Privacy Oﬃcer

            55 Almaden Blvd, Suite 600

            San Jose, CA 95113

            Please iden fy yourself and specify your request. If you have a password protected Zoom account, we will use your account informa on to verify your
            iden ty. If not, we will ask you to provide addi onal veriﬁca on informa on. What we request will depend on the nature of your request, how sensi ve the
            informa on is, and how harmful unauthorized disclosure or dele on would be.

            We use commercially reasonable eﬀorts to delete your personal data as required but retain records necessary to comply with a governmental authority or
            applicable federal, state, or local law. Where legally permi ed, we may decline to process requests, including requests that are unreasonably repe ve or
            systema c, require dispropor onate technical eﬀort, or jeopardize the privacy of others.



            Interna onal Transfers
            Zoom operates globally, which means personal data may be stored and processed (for example stored in a data center) in any country where we or our
            service providers have facili es or hold events. By using Zoom or providing personal data for any of the purposes stated above, you acknowledge that your
            personal data may be transferred to or stored in the United States or in other countries around the world. Such countries may have data protec on rules that
            are diﬀerent and less protec ve than those of your country.

            If you are a resident of the European Economic Area (EEA), and your personal data is transferred outside of the EEA, we will:

                  Process it in a territory which the European Commission has determined provides an adequate level of protec on for personal informa on; or
                  Implement appropriate safeguards to protect your personal informa on, including transferring it in accordance with applicable transfer mechanism,
                  including the European Commission's standard contractual clauses (h ps://web.archive.org/web/20200701131636/h ps://eur-lex.europa.eu/legal-
                  content/EN/TXT/?uri=celex%3A32010D0087) or the Privacy Shield Framework.

            Zoom complies with the EU-US Privacy Shield Framework and the Swiss-US Privacy Shield Framework as set forth by the US Department of Commerce
            regarding the collec on, use, and reten on of personal data transferred from the European Union, the United Kingdom, and Switzerland to the United States
            in reliance on Privacy Shield. Zoom has cer ﬁed that it adheres to the Privacy Shield Principles with respect to such data. If there is any conﬂict between the
            policies in this Statement and data subject rights under the Privacy Shield Principles, the Privacy Shield Principles shall govern.

           To learn more about the Privacy Shield program, and to view our cer ﬁca on page, please visit the U.S. Department of Commerce's Privacy Shield List,
           h ps://www.privacyshield.gov/list (h ps://web.archive.org/web/20200701131636/h ps://www.privacyshield.gov/list) and search for Zoom Video
         ToCommunica     ons.making certain portions of your information relating to cookies available to third parties or Zoom’s use of your information in connection with
            opt out of Zoom
         similar advertising technologies or to opt out of retargeting activities which may be considered a “sale” of personal information under the California Consumer
           Zoom is responsible for the processing of personal data it receives under the Privacy Shield Framework, and subsequently transfers to a third party ac ng as
         Privacy Act (CCPA) please click the “Opt-Out” button below.
           an agent on its behalf. Zoom complies with the Privacy Shield Principles for all onward transfers of personal data from the EU, Switzerland, and the United
         Privacy Policy (https://web.archive.org/web/20200624204420/https://www.zoom.us/privacy)
           Kingdom including the onward transfer liability provisions.

 Skip to main content                                                                                                                   Accept      Opt-Out      More Info


https://web.archive.org/web/20200701131636/https://zoom.us/privacy                                                                                                             7/9
9/13/2020                   Case 5:20-cv-02155-LHK Document  121-4
                                                     ZOOM PRIVACY     Filed 09/14/20
                                                                  STATEMENT - Zoom   Page 9 of 10
             With respect to personal data received or transferred pursuant to the Privacy Shield Frameworks, Zoom is subject to the regulatory enforcement powers of
             the U.S. Federal Trade Commission. In certain situa ons, Zoom may be required to disclose personal data in response to valid and lawful requests by public
             authori es, including to meet na onal security or law enforcement requirements.

             If you have an unresolved privacy or data use concern that we have not addressed sa sfactorily, please contact our U.S.-based third party dispute resolu on
             provider (free of charge) at h ps://feedback-form.truste.com/watchdog/request (h ps://web.archive.org/web/20200701131636/h ps://feedback-
             form.truste.com/watchdog/request).

             Under certain condi ons, more fully described on the Privacy Shield website at h ps://www.privacyshield.gov/ar cle?id=How-to-Submit-a-Complaint, you
             can invoke binding arbitra on when other dispute resolu on procedures have been exhausted.


             Reten on
             We will retain personal data for as long as required to do what we say we will in this Statement, unless a longer reten on period is required by applicable
             law. The criteria used to determine our reten on periods include:

                     The length of me we have an ongoing rela onship with you and provide our services to you (for example, for as long as you have an account with us
                     or keep using our services);
                     Whether we have a legal obliga on to keep the data (for example, certain laws require us to keep records of your transac ons for a certain period of
                       me before we can delete them); or
                     Whether reten on is advisable in light of our legal posi on (such as in regard to applicable statutes of limita ons, li ga on or regulatory
                     inves ga ons).

             Customers can delete their own accounts.


             Security
             Zoom is commi ed to protec ng your personal data. We use reasonable and appropriate technical and organiza onal measures to protect personal data
             from loss, misuse and unauthorized access, disclosure, altera on and destruc on, taking into due account the risks involved in the processing and the nature
             of the personal data. If you have any ques ons about the security of your data, please contact our security team at security@zoom.us



             How to Contact Us
             If you have any privacy-related ques ons or comments related to this Statement, please send an email to privacy@zoom.us
             (h ps://web.archive.org/web/20200701131636/mailto:support@zoom.us). You can also contact us by wri ng to this address:

             Zoom Video Communica ons, Inc.

             A en on: Data Privacy Oﬃcer

             55 Almaden Blvd, Suite 600

             San Jose, CA 95113

             Deborah Fay is our Data Protec on Oﬃcer for the EEA and she can also be contacted at privacy@zoom.us
             (h ps://web.archive.org/web/20200701131636/mailto:privacy@zoom.us).



             Change Log
             Summary of Updates Made:

                Date of Update         Summary of Changes



                March 29, 2020         Revised en re Statement to be more readable and transparent. We did not change any data prac ces, only how we described them.

                July 2020                     Removed “A en on Tracker” language, due to feature removal on April 5
                                              Added language required by TrustArc, our veriﬁca on vendor
                                              Added GDPR speciﬁc language.
                                              Clariﬁed language to improve readability and transparency

                                       We did not change or add any data prac ces, only how we described them.




About (/web/20200701131636/h ps://zoom.us/about)                                  Download (/web/20200701131636/h ps://zoom.us/download)                  Sales (/web/20200701131636/h ps://zoom.us/con

Zoom Blo (h To
             ps:/opt out of Zoom making certain portions
                 /web.archive.org/web/20200701131636/h            of your information Mee
                                                           p://blog.zoom.us/)          relating   to cookies available to third parties or Zoom’s use of your
                                                                                            ngs Client                                                         information in connection with
                                                                                                                                                           1.888.799.9666
Customer (/web/20200701131636/h ps://zoom.us/customer/all)                            (/web/20200701131636/h ps://zoom.us/download#client_4mee ng)         (h ps://web.archive.org/web/20200701131636/tel:1.88
            similar advertising technologies or to opt out of retargeting activities which may be considered a “sale” of personal information under the California Consumer
Our Tea (/web/20200701131636/h ps://zoom.us/team)                                     Browser Extensio                                                     Contact Sale (/web/20200701131636/h ps://zoom.us/c
            Privacy Act (CCPA) please
Why Zoo (/web/20200701131636/h                click the “Opt-Out”
                                     ps://zoom.us/zoomisbe  er)      button below. (/web/20200701131636/h ps://zoom.us/download#chrome_ext)                Plans & Pricin (/web/20200701131636/h ps://zoom.us/
            Privacy Policy (https://web.archive.org/web/20200624204420/https://www.zoom.us/privacy)
Feature (/web/20200701131636/h      ps://zoom.us/feature)                             Outlook Plug-in                                                      Request a Dem (/web/20200701131636/h ps://zoom.u
Career (/web/20200701131636/h ps://zoom.us/careers)                                   (/web/20200701131636/h ps://zoom.us/download#outlook_plugin)         Webinars and Event
Integra on (/web/20200701131636/h ps://zoom.us/integra ons)                           Lync Plug-i                                                          (/web/20200701131636/h ps://zoom.us/events)
Partner (/web/20200701131636/h ps://zoom.us/partners)                                 (/web/20200701131636/h ps://zoom.us/download#lync_plugin)
 Skip to main content                                                                                                                                    Accept        Opt-Out       More Info
Investor                                                                              iPhone/iPad Ap
(h ps://web.archive.org/web/20200701131636/h ps://investors.zoom.us/)                 (/web/20200701131636/h ps://zoom.us/download#client_iphone)

https://web.archive.org/web/20200701131636/https://zoom.us/privacy                                                                                                                                       8/9
9/13/2020                  Case 5:20-cv-02155-LHK Document  121-4STATEMENT
                                                     ZOOM PRIVACY   Filed 09/14/20
                                                                           - Zoom  Page 10 of 10
Pres (/web/20200701131636/h ps://zoom.us/press)                                  Android Ap
Media Ki (h ps://web.archive.org/web/20200701131636/h ps://zoom.us/media-        (/web/20200701131636/h ps://zoom.us/download#mobile_app)
kit)
Resource (/web/20200701131636/h ps://zoom.us/resources)
Brand Guidelines
(h ps://web.archive.org/web/20200701131636/h ps://zoom.us/brandguidelines)

Copyright ©2020 Zoom Video Communica ons, Inc. All rights reserved. Privacy & Legal Policies (/web/20200701131636/h ps://zoom.us/legal) About Ads
(/web/20200701131636/h ps://zoom.us/privacy#about-ads) Do Not Sell My Personal Informa on Security (/web/20200701131636/h ps://zoom.us/security)




           To opt out of Zoom making certain portions of your information relating to cookies available to third parties or Zoom’s use of your information in connection with
           similar advertising technologies or to opt out of retargeting activities which may be considered a “sale” of personal information under the California Consumer
           Privacy Act (CCPA) please click the “Opt-Out” button below.
           Privacy Policy (https://web.archive.org/web/20200624204420/https://www.zoom.us/privacy)


                                                                                                                                                    Accept   Opt-Out   More Info


https://web.archive.org/web/20200701131636/https://zoom.us/privacy                                                                                                                 9/9
